Case 1:21-cv-00669-GBD Documenté6 Filed 03/25/21 Page 1 of 1

Lana 0 PAAR LG NOUR AT A

 

 

 

 

=
UNITED STATES DISTRICT COURT |
SOUTHERN DISTRICT OF NEW YORK | yey
eee eee ee ee ee ee eee eee ee eee eee eee eee ee “8 « hed kB Rb
DOC 8:
SURGICARE OF MANHATTAN, ipaq DATE FL = RLY 5 2021...
Plaintiff,

-against-

ORDER
UNITED HEALTHCARE INSURANCE

COMPANY, 21 Civ. 669 (GBD)

Defendant.

GEORGE B. DANIELS, District Judge:

The April 1, 2021 initial conference is adjourned to July 8, 2021 at 9:30 a.m.

Dated: March 25, 2021
New York, New York

SO ORDERED.

dts 6 Danke onthe

KB. DANIELS
ne: TATES DISTRICT JUDGE

 
